DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 10 August 2022. By this amendment, claims 1, 3, 5, 10, 14, 16 and 21 are amended and claims 2, 4, 8, 15 and 19 are canceled.

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 has been amended to depend from claim 1; however, the Examiner believes that claim 16 is intended to depend from claim 14, and for purposes of this Office Action will be treated as such. If claim 16 is intended to depend from claim 1, as the amendment states, the Examiner submits that it is a substantial copy of claim 3, which also depends from claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-12, 14, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Patent Application Publication 2008/00289652) in view of Maruyama et al (US Patent Application Publication 2007/0161130).
Regarding claim 1, Hamada discloses a substrate processing device that performs substrate processing with a processing solution, the substrate processing device comprising an inspection unit that inspects degradation of components constituting the substrate processing device, the components including at least one inspection target component,
wherein the inspection unit includes:
a capturing unit 16 that acquires image data that includes the at least one inspection target component [see paragraph 0075];
an information acquisition unit 17 that acquires information of inspection target component from the image data acquired by the capturing unit [see paragraph 0075]; and
a determination unit 17 that determines the information from the inspection target component based on the acquired information.
Hamada do not disclose wherein the at least one inspection target is made of a conductive material containing carbon or has a resin coating layer formed on a surface, nor wherein the information acquired by the information acquisition unit is color information, nor specifically wherein the determination unit determines a degree of discoloration due to degradation of the at least one inspection target component that is degraded by contact with the processing solution. Rather, Hamada discloses that the information sought is regarding the number of pores and the total pore area [see paragraph 0079], and wherein the image captured is processed, without disclosing what the processing entails, and exported to the control device 19.
One such as Maruyama et al disclose an inspection unit including a capturing unit 20 that acquires image data of the components, specifically a conductive material containing carbon or having a resin coating layer formed on a surface [see paragraph 0118, “…a material containing nickel which contains aluminum as its main component or an alloy material containing nickel and one or both of carbon and silicon”]; a color information acquisition unit 30 that acquires color information of inspection target components from the image data acquired by the capturing unit; and a degradation determination unit 40 that determines a degree of degradation of the at least one inspection target component based on the acquired color information [see Fig. 1; see also paragraphs 0042-0044].
It would have been obvious to one of ordinary skill in the art at the time of invention to capture color information on an inspection target component, the surface of which contains carbon, and assess the degree of discoloration due to degradation as a result of contact with the processing solution in order to assess the overall functionality of a light-emitting device after the processing with the solution.
Regarding claims 6 and 7, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore to the information analysis, Maruyama et al disclose wherein the color information acquired by the color information acquisition unit includes an RGB component value, and wherein the degradation determination unit determines the degradation degree based on a comparison between the RBG component value and a predetermined threshold [see paragraphs 0016 and 0018].
Regarding claim 9, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses comprising an output unit 19 that outputs the information determined by the determination unit, wherein the output unit outputs a warning signal when the information determined by the determination unit exceeds a predetermined standard [see paragraph 0075; see also the above rejection where the information would include the degradation degree].
Regarding claim 10, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses wherein the at least one inspection target component includes any of a spin base, a chuck pin, a spin chuck, a lifter, and a nozzle [see Fig. 2].
Regarding claim 11, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses wherein the processing solution contains any of sulfuric acid hydrogen peroxide, ozone hydrogen peroxide, hydrofluoric acid hydrogen peroxide, ammonia hydrogen peroxide, hydrochloric acid hydrogen peroxide, hydrofluoric acid ozone hydrogen peroxide, hydrofluoric acid, and phosphoric acid [see paragraph 0073].
Regarding claim 12, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses wherein the capturing unit is arranged inside the device [see Fig. 2].
Regarding claim 14, Hamada discloses a component inspection method for inspecting a component of a substrate processing device that performs substrate processing with a processing solution, the components including at least one inspection target component, and the component inspection method for the substrate processing device comprising:
a capturing step of capturing an image data that includes the at least one inspection target component [see paragraph 0075];
an information acquisition step of acquiring information of the at least one inspection target component from the image data capturing in the capturing step [see paragraph 0075]; and
a determination step of determining the information from the inspection target component based on the acquired information.
Hamada do not disclose wherein the at least one inspection target is made of a conductive material containing carbon or has a resin coating layer formed on a surface, nor wherein the information acquired by the information acquisition unit is color information, nor specifically wherein the determination unit determines a degree of discoloration due to degradation of the at least one inspection target component that is degraded by contact with the processing solution. Rather, Hamada discloses that the information sought is regarding the number of pores and the total pore area [see paragraph 0079], and wherein the image captured is processed, without disclosing what the processing entails, and exported to the control device 19.
One such as Maruyama et al disclose an inspection process including a capturing unit 20 that acquires image data of the components, specifically a conductive material containing carbon or having a resin coating layer formed on a surface [see paragraph 0118, “…a material containing nickel which contains aluminum as its main component or an alloy material containing nickel and one or both of carbon and silicon”]; a color information acquisition unit 30 that acquires color information of inspection target components from the image data acquired by the capturing unit; and a degradation determination unit 40 that determines a degree of degradation of the at least one inspection target component based on the acquired color information [see Fig. 1; see also paragraphs 0042-0044].
It would have been obvious to one of ordinary skill in the art at the time of invention to capture color information on an inspection target component, the surface of which contains carbon, and assess the degree of discoloration due to degradation as a result of contact with the processing solution in order to assess the overall functionality of a light-emitting device after the processing with the solution.
Regarding claims 17 and 18, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore to the information analysis, Maruyama et al disclose wherein the color information acquired by the color information acquisition unit includes an RGB component value, and wherein the degradation determination unit determines the degradation degree based on a comparison between the RBG component value and a predetermined threshold [see paragraphs 0016 and 0018].
Regarding claim 20, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore to the information analysis, Maruyama et al disclose comprising a warning step of outputting a warning signal when the degradation degree determined in the degradation determination step exceeds a predetermined standard [see paragraph 0133].
Regarding claim 21, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore, Hamada discloses wherein the at least one inspection target component includes any of a spin base, a chuck pin, a spin chuck, a lifter, and a nozzle [see Fig. 2].
Regarding claim 22, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore, Hamada discloses wherein the processing solution contains any of sulfuric acid hydrogen peroxide, ozone hydrogen peroxide, hydrofluoric acid hydrogen peroxide, ammonia hydrogen peroxide, hydrochloric acid hydrogen peroxide, hydrofluoric acid ozone hydrogen peroxide, hydrofluoric acid, and phosphoric acid [see paragraph 0073].

Allowable Subject Matter
Claims 3, 5, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claims 3 and 16, the prior art of record fails to teach or make reasonably obvious, in combination with the other elements and with sufficient specificity, wherein the conductive material contains at least any of a tetrafluoroethylene/ethylene copolymer, a carbon fiber-containing tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer, carbon nanotube-containing polychlorotrifluoroethylene, and carbon nanotube-containing polytetrafluoroethylene; regarding dependent claim 5, the prior art of record fails to teach or make reasonably obvious, in combination with the other elements, wherein the inspection target component has a resin coating layer that is in contact with the processing solution during substrate processing; regarding dependent claim 13, in combination with the other elements, wherein the capturing unit is arranged in a nozzle that discharges the processing solution.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. On page numbered 11 of the Remarks, Applicants allege that “None of the material disclosed in paragraph [0118] is ‘a conductive material containing carbon or’ has ‘a resin coating layer formed on a surface’ as required by claims 1 and 14” [emphasis in the original]. However, the Examiner submits that paragraph 0118 discloses “a material containing nickel which contains aluminum as its main component or an alloy material containing nickel and one or both of carbon and silicon” [emphasis added].
Furthermore on page numbered 11 of the Remarks, Applicants allege that Maruyama et al do not “suggest determining ‘a degree of discoloration due to degradation’ of at least one ‘inspection target component that is degraded by contact with the processing solution, based on the acquired color information’, as required by claims 1 and 14” [emphasis in the original]. However, the Examiner submits that one of ordinary skill in the art would recognize that Maruyama et al disclose collecting and evaluating color information of a component during processing, and alerting the controller in the event that the deviation becomes too great. Since the information being evaluated is color information, then discoloration would be the variable that sets off the alert; in other words, if color is the thing being evaluated, then discoloration is the degradation at issue. The Examiner submits that while Maruyama et al may not have used the precise terms in the claim, one of ordinary skill in the art would nonetheless understand that the same type of evaluation is being undertaken.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899